DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-8, recites “cylindrical rollers which are guided in roller tracks of the support flange and the pendulum masses” which is indefinite because it is unclear if the cylindrical rollers are a part of the bifilar pendulum suspension from line 4 or if they are separate structural elements.  It appears from the specification that cylindrical rollers form the bifilar pendulum suspension, but that is not apparent from the claims.
Claim 1, line 10, recites “roller tracks” which is indefinite because it is unclear what the difference is between the roller tracks from line 10 and the roller tracks from line 8.  Does the support flange have multiple sets of roller tracks?  Are the roller tracks from line 10 related to the roller tracks from line 8?

Claim 10, lines 2-4, recites “the support flange is fastened to a surrounding structure in a positionally fixed manner by radially outwardly oriented fastening straps” which is indefinite because it is unclear how the support flange can be fixed in a position while also being rotatable about an axis of rotation.  Claim 10 appears to contradict limitations in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 11, and 12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Movlazada (DE 102013220287 A1; see provided machine translation).
Regarding claim 1, Movlazada discloses a centrifugal pendulum device for use in a drivetrain of a vehicle powered by an internal combustion engine comprising:
at least one support flange (110) rotatable about an axis of rotation (105) to which pendulum masses (115) mounted thereon in a circumferential direction (circular around 105 in Figure 1) via a bifilar pendulum suspension (120, 125, 130),

wherein the support flange includes roller tracks (125) which are open in a direction of the axis of rotation and all of the cylindrical rollers are acted upon by force by a pre-stressing element (an elastic element is disclosed on Page 4 / Lines 6-11 of the machine translation) radially in the direction of the roller tracks.
Regarding claim 3, Movlazada discloses that a pre-stressing force (the biasing force of the elastic element) of the pre-stressing element always ensures a bearing of all of the cylindrical rollers against associated outer contours (the curved surface of each 125) of the roller tracks.
Regarding claim 4, Movlazada discloses that two of the pendulum masses (140 and 145 in Figure 3) are positioned on both sides of the support flange and connected by spacer elements (150, 155) form a pendulum mass pair.
Regarding claim 8, Movlazada discloses that the spacer elements provided between the pendulum masses run with play through a recess (there must be a recess present which allows the pendulums to move as shown between Figures 1 and 2) in the support flange which is open in the direction of the axis of rotation.
Regarding claim 11, Movlazada discloses centrifugal pendulum device for a vehicle, comprising:
a support flange (110) rotatable about an axis of rotation (105);

a radially pre-stressed element (an elastic element is disclosed on Page 4 / Lines 6-11 of the machine translation) supported on an outside of the cylindrical rollers (as presently written, the elastic element does not need to be in direct contact with the rollers to meet the claim limitation thus as long as the elastic element is located outside the boundary of the rollers then the elastic element meets the claim limitation).
Regarding claim 12, Movlazada discloses that the cylindrical rollers are pressed against outer contours (the curved surface of each 125) of the roller tracks by a radial force (the biasing force of the elastic element) of the radially pre-stressed element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Movlazada (DE 102013220287 A1; see provided machine translation) in view of Movlazada (hereinafter referred to as ‘796).

‘796 teaches a pre-stressing element (40) that is made of plastic (Column 5 / Lines 22-25) for the purpose of providing a material that is hard and/or wear resistant (Column 5 / Lines 24-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-stressing element of Movlazada to be made of plastic for the purpose of providing a material that is hard and/or wear resistant, as taught by ‘796.
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 5-7, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Witt (DE 102015208010 A1) discloses a centrifugal pendulum that is comprised of a support flange, pendulum masses, cylindrical rollers, roller tracks, and spring elements that bias one or more pendulum masses radially outward.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656